UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4232
MELVIN DOUGLAS WILLIAMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                            (CR-99-146)

                  Submitted: December 29, 2000

                      Decided: January 24, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Byron L. Warnken, Baltimore, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, James M. Webster III, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WILLIAMS
                             OPINION

PER CURIAM:

   Melvin Williams was convicted of being a felon in possession of
a firearm in violation of 18 U.S.C.A. § 922(g)(West 2000) and sen-
tenced to 262 months incarceration. Williams appeals both his convic-
tion and his sentence. The conviction is challenged on the ground that
a jury view of the scene of the offense violated Williams’ Fifth
Amendment right to a fair trial and his Sixth Amendment rights to
confrontation, effective assistance of counsel and presumption of
innocence. Concluding that the district court committed no reversible
error in permitting the jury to view the scene without requiring the
presence of the defendant, see Snyder v. Massachusetts, 291 U.S. 97,
108, 121 (1934), overruled on other grounds, Malloy v. Hogan, 378
U.S. 1 (1964), and that no aspect of the manner in which the jury
view was conducted prejudiced Williams, see Arnold v. Evatt, 113
F.3d 1352, 1361 (4th Cir. 1997), we affirm Williams’ conviction.

   Williams’ sentence was properly enhanced under U.S. Sentencing
Guidelines Manual § 3C1.1 (2000) upon a finding by the district court
at the sentencing hearing that he obstructed justice by offering per-
jured testimony at his first trial. See United States v. Dunnigan, 507
U.S. 87, 95-96 (1993). The sentence was also properly enhanced
under § 4B1.4(b)(3)(A) for use of a firearm in a crime of violence for
which he was not convicted. See United States v. Mellerson, 145 F.3d
1255, 1257 (11th Cir. 1998); United States v. Rutledge, 33 F.3d 671,
673 (6th Cir. 1994). Williams’ reliance on Apprendi v. New Jersey,
120 S. Ct. 2348 (2000), to challenge these enhancements is misplaced
because the enhancements did not increase Williams’ sentence
beyond the applicable statutory maximum. United States v. Kinter,
No. 99-4621, slip opinion at 14-16 (4th Cir. Dec. 19, 2000) (pub-
lished).

  We therefore affirm the district court’s judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not aid the decisional process.

                                                         AFFIRMED